1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     HOWARD DUCE SIMON
7
8
9                         IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,               )   Case No. 2:17-CR-0151 MCE
                                             )
13                            Plaintiff,     )
                                             )   STIPULATION AND ORDER
14                vs.                        )   CONTINUING STATUS CONFERENCE
                                             )   AND EXCLUDING TIME
15   HOWARD DUCE SIMON,                      )
                                             )
16                            Defendant.     )   Date:  July 25, 2019
                                             )   Time: 10:00 a.m.
17                                           )   Judge: Hon. Morrison C. England, Jr.
18
19          It is hereby stipulated and agreed between defendant, Howard Duce Simon, and
20   plaintiff, United States of America, that the status conference scheduled for July 25,
21   2019, may be continued September 19, 2019, at 10:00 a.m.
22          The defense has asked the government to review information bearing on the
23   possible resolution of the case and continues to assemble other materials that will bear
24   on future proceedings. The government is continuing to review the information
25   provided. The parties therefore ask the Court to exclude time from the date of this order
26   through September 19, 2019, to give them adequate time to prepare. The parties
27   further ask to exclude time under the Speedy Trial Act from the date of this order
28
                                                  -1-
1    through that date pursuant to Title 18, United States Code, Section 3161(h)(7)(A) and
2    (B)(iv). The parties agree that the interests of justice outweigh the best interests of the
3    public and the defendants in a speedy trial and ask the Court to so find.
4                                               Respectfully Submitted,
5                                               HEATHER E. WILLIAMS
                                                Federal Defender
6
7    Dated: July 23, 2019                       /s/ T. Zindel__________________
                                                TIMOTHY ZINDEL
8                                               Assistant Federal Defender
                                                Attorney for HOWARD DUCE SIMON
9
10                                              McGREGOR W. SCOTT
                                                United States Attorney
11
12   Dated: July 23, 2019                       /s/ T. Zindel for J. Conolly ____
                                                JAMES CONOLLY
13                                              Assistant U.S. Attorney
14
15                                            ORDER
16
17              The status conference is continued to September 19, 2019, at 10:00 a.m. The
18   court finds that a continuance is necessary for the reasons stated above and that the
19   ends of justice served by granting a continuance outweigh the best interests of the
20   public and the defendant in a speedy trial. Time is therefore excluded from the date of
21   this order through September 19, 2019, pursuant to 18 U.S.C. § 3161(h)(7)(A) and
22   (B)(iv).
23         IT IS SO ORDERED.
     Dated: July 24, 2019
24
25
26
27
28
                                                  -2-
